DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because of the use of reference numbers in disclosure of abstract.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakakura (U.S. 2012/0285718).
 As for Claim 1, Sakakura discloses an invention, comprising:
a lid (10) for covering an opening of the opening portion;
a fitting (20) disposed on a back surface of the lid and configured to be fittable into the opening portion, a sealing member (25) made of resin and fit on an outer peripheral surface of the fitting, the sealing member being configured to be compressed and held in close contact with an inner peripheral surface of the opening portion (see annotated figs.); and
a locking portion (11) extending forward in a connecting direction from the lid outside the fitting (see annotated figs.), the locking portion being pushed by the locking projection to be resiliently deformed and moving over the locking projection to be locked to the locking projection when the fitting is fit into the opening portion (Applicant fails to positively claim the locking projection and therefore isn’t given any patentable weight.  Sakakura locking portion 11 has inherent resiliency being made of metal such as aluminum which is capable of being deformed):
a tapered surface being formed on a front-end part of the locking portion (see annotated figs.) in the connecting direction for delaying a time point when the locking portion is maximally resiliently deformed from a time point when the sealing member is compressed maximally when the fitting is fit and inserted into the opening portion.
2. (currently amended) The seal cover of claim 1, wherein the tapered surface is a flat slope formed on a corner part between a surface of the locking portion facing toward the fitting and an end surface of the locking portion facing forward in the connecting direction (see annotated figs.). 

    PNG
    media_image1.png
    760
    634
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M UPCHURCH whose telephone number is (571)270-7957. The examiner can normally be reached 6AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID M UPCHURCH/Examiner, Art Unit 3677